
	
		III
		110th CONGRESS
		1st Session
		S. RES. 102
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2007
			Mr. Biden (for himself,
			 Mrs. Boxer, Ms.
			 Cantwell, Mrs. Clinton,
			 Mrs. Feinstein, Ms. Klobuchar, Ms.
			 Landrieu, Ms. Mikulski,
			 Mrs. Murray, and
			 Ms. Stabenow) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals of
		  International Women's Day.
	
	
		Whereas there are more 3,000,000,000 women in the world,
			 representing 49.7 percent of the world’s population;
		Whereas women continue to play the predominant role in
			 caring for families within the home, as well as increasingly supporting their
			 families economically by working outside the home;
		Whereas women worldwide participate in diplomacy and
			 politics, contribute to the growth of economies, and improve the quality of the
			 lives of their families, communities, and countries;
		Whereas women leaders have recently made significant
			 strides, including through the 2007 election of Representative Nancy Pelosi as
			 the first female Speaker of the United States House of Representatives, the
			 2006 election of Michelle Bachelet as the first female President of Chile, the
			 2006 election of Ellen Johnson-Sirleaf as President of Liberia and the first
			 female President in the history of Africa, and the 2005 election of Angela
			 Merkel as the first female Chancellor of Germany and who will also serve in
			 2007 as the second woman to chair a G–8 summit;
		Whereas women now account for 80 percent of the world’s
			 70,000,000 micro-borrowers, 75 percent of the 28,000 United States loans
			 supporting small business in Afghanistan are given to women, and 11 women are
			 chief executive officers of Fortune 500 companies in the United States;
		Whereas, in the United States, women are graduating from
			 high school and earning bachelor’s degrees and graduate degrees at rates
			 greater than men, with 88 percent of women between the ages of 25 and 29 having
			 obtained high school diplomas and 31 percent of women between the ages of 25 of
			 29 having earned bachelor’s degrees;
		Whereas even with the tremendous gains for women during
			 the past 20 years, women still face political and economic obstacles, struggle
			 for basic rights, face discrimination, and are targets of gender-based violence
			 all over the world;
		Whereas women remain vastly underrepresented worldwide in
			 national and local legislatures, accounting on average for less than 10 percent
			 of the seats in legislatures in most countries, and in no developing region do
			 women hold more than 8 percent of legislative positions;
		Whereas women work two-thirds of the world's working hours
			 and produce half of the world's food, yet earn only 1 percent of the world's
			 income and own less than 1 percent of the world's property;
		Whereas, in the United States between 1995 and 2000,
			 female managers earned less than their male counterparts in the 10 industries
			 that employ the vast majority of all female employees;
		Whereas, of the 1,300,000,000 people living in poverty
			 around the world, 70 percent are women;
		Whereas, according to the United States Agency for
			 International Development, two-thirds of the 876,000,000 illiterate individuals
			 worldwide are women, two-thirds of the 125,000,000 school-aged children who are
			 not attending school worldwide are girls, and girls around the world are less
			 likely to complete school than boys;
		Whereas women account for half of all cases of HIV/AIDS
			 worldwide, approximately 42,000,000 cases, and in countries with a high
			 prevalence of HIV, young women are at a higher risk than young men of
			 contracting HIV;
		Whereas each year over 500,000 women globally die during
			 childbirth or pregnancy;
		Whereas domestic violence causes more deaths and
			 disabilities among women between the ages of 15 and 44 than cancer, malaria,
			 traffic accidents, and war;
		Whereas worldwide at least 1 out of every 3 women and
			 girls has been beaten in her lifetime, and usually the abuser is a member of
			 the victim's family or is someone else known to the victim;
		Whereas, according to the Centers for Disease Control and
			 Prevention, at least 1 out of every 6 women and girls in the United States has
			 been sexually abused in her lifetime;
		Whereas, in the Unites States, one-third of the women
			 murdered each year are killed by current or former husbands or
			 boyfriends;
		Whereas 130,000,000 girls and young women worldwide have
			 been subjected to female genital mutilation and it is estimated that 10,000
			 girls are at risk of being subjected to the practice in the United
			 States;
		Whereas, according to the Congressional Research Service
			 and the Department of State, illegal trafficking in women and children for
			 forced labor, domestic servitude, or sexual exploitation involves between
			 600,000 and 900,000 women and children each year, of whom 17,500 are
			 transported into the United States;
		Whereas between 75 and 80 percent of the world's
			 27,000,000 refugees are women and children;
		Whereas, in Iraq, women are increasingly becoming the
			 targets of violence by Islamic extremists and street gangs;
		Whereas, in Darfur, a growing number of women and girls
			 are being raped, mainly by militia members who use sexual violence as a weapon
			 of war;
		Whereas, in Afghanistan, Safia Ama Jan, the former
			 Director of Women’s Affairs, became the first female assassinated since the
			 fall of the Taliban; and
		Whereas March 8 of each year has been known as
			 International Women's Day for the last century, and is a day on
			 which people, often divided by ethnicity, language, culture, and income, come
			 together to celebrate a common struggle for women's equality, justice, and
			 peace: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals of International Women's Day;
			(2)recognizes and
			 honors the women in the United States and in other countries who have fought
			 and continue to struggle for gender equality and women's rights;
			(3)reaffirms its
			 commitment to ending discrimination and violence against women and girls, to
			 ensuring the safety and welfare of women and girls, and to pursuing policies
			 that guarantee the basic rights of women and girls both in the United States
			 and in other countries; and
			(4)encourages the
			 people of the United States to observe International Women's Day with
			 appropriate programs and activities.
			
